
	

114 HR 4494 IH: Renters Fairness and Equality Act
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4494
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2016
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a deduction for rent paid or accrued on the
			 personal residence of the taxpayer.
	
	
 1.Short titleThis Act may be cited as the Renters Fairness and Equality Act. 2.Deduction for rent paid on personal residence (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 163 the following:
				
					163A.Rent paid on personal residence
 (a)In generalThere shall be allowed as a deduction all rent paid or accrued within the taxable year on the principal residence (within the meaning of section 121) of the taxpayer.
 (b)LimitationNo amount shall be allowed as a deduction under subsection (a) for the taxable year with respect to such principal residence if the assessed or appraised value of such principal residence for the taxable year exceeds $1,000,000 ($500,000 in the case of a married individual filing a separate return).
 (c)CoordinationNo amount may be deducted under subsection (a) if a deduction is allowable under section 163 for qualified residence interest (as defined in section 163(h)(3)) or a deduction is allowable under section 164(a)(1) for real property taxes paid or accrued for the taxable year with respect to such principal residence..
 (b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 163 the following new item:
				
					
						Sec. 163A. Rent paid on personal residence..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or accrued after December 31, 2014.  